Citation Nr: 0209192	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  91-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to secondary service connection for a right 
knee disorder.

2.  Entitlement to service connection for Hodgkin's disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a partial medial meniscectomy of the left 
knee, prior to June 10, 1991, on appeal from an initial grant 
of service connection.

4.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a partial medial meniscectomy of the left 
knee from June 10, 1991.



REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
March 1989.

This matter originally came before the Board of Veterans' 
Appeals (hereinafter the Board) on appeal from rating 
decisions of November 1989 and May 1990 of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Louisville, 
Kentucky.  In October 1991 and September 1992, the Board 
remanded the claim for the purpose of obtaining additional 
medical information.

After the claim was returned to the Board and upon developing 
additional evidence in this case, the Board, in accordance 
with Thurber v. Brown, 5 Vet. App. 119 (1993), informed the 
appellant's representative in a February 1997 letter of the 
additional evidence developed, and provided the 
veteran/representative an opportunity to respond.  Additional 
arguments or comments were not forthcoming, and in May 1997, 
the Board rendered a decision from which the veteran appealed 
to the United States of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals), and hereinafter 
the Court.  

In a decision dated February 13, 1998, the Court upheld the 
Board's decision with respect to the issue of entitlement to 
service connection for a heart disability.  The Court however 
remanded the case to the Board for further development, 
concerning the veteran's claim for an increased evaluation 
for a left knee disability and entitlement to secondary 
service connection for a right knee condition and Hodgkin's 
disease.  The Board remanded the claim to the RO in July 1998 
so that the VA could further develop the claim.  

The Board received the claims folder after the remand and in 
May 1999, the Board issued a decision on the merits of the 
claim.  In that decision, the Board found that the veteran 
had not submitted a well-grounded claim with respect to the 
issue of entitlement to service connection for Hodgkin's 
disease.  Also, the Board concluded that service connection 
for a right knee disability, either on a direct or secondary 
basis, was not warranted.  An increased evaluation during the 
appeal period for a left knee disability was also denied.

The veteran was once again notified of the Board's decision 
and he again appealed to the Court for review.  The Court, in 
April 2001, issued an order that vacated the May 1999 Board 
decision.  In its non-precedential order, the Court found 
that a remand was proper in order to provide the Board with 
an opportunity to readjudicate the issue of service 
connection for Hodgkin's disease under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  The Court also found that, with 
respect to the other issues, that additional development was 
necessary.  Hence, the Court instructed the Board to remand 
the claim in accordance with its instructions.


REMAND

As noted above, the VA was instructed to review and apply the 
VCAA to the claim for entitlement to service connection for 
Hodgkin's disease.  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Moreover, due to the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000 and the instructions given by the 
Court, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  Therefore, a remand is required.  

Additionally, the RO is advised that the Board is obligated 
by law to ensure that the RO complies with its directives.  
The Court has stated that the Board is responsible for 
entering a final decision on behalf of the Secretary in 
claims for entitlement to veterans' benefits and that as 
such, remand instructions to the RO from the Board must be 
complied with - said compliance by the RO being neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Hence, since the RO failed to obtain a medical opinion as to 
the etiology [versus a diagnosis coupled with an observation] 
of the right knee condition, the Board finds that the RO did 
not comply with the Board's instructions.  Thus, the claim 
must be remanded to the RO for further processing in 
accordance with the Board's previous remand and the Court's 
instructions.  After that, the veteran's claim should be 
readjudicated.  If the decision remains unfavorable, the 
veteran and her representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

The veteran's claim for entitlement to service connection for 
Hodgkin's disease will be held in abeyance and will be 
discussed upon completion of the actions requested in this 
Remand; this case is REMANDED to the RO for the following 
actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the VCAA.

2.  The RO should attempt to obtain 
copies of all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in treatment 
received at any VA facilities and 
includes any and all VA medical records 
dated from January 1, 1998.

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

The veteran and his representative should 
be informed and given an opportunity to 
obtain and submit the records.  38 C.F.R. 
§ 3.159(c) (2001).  

If the RO is unable to obtain any needed 
medical records, the RO should explain 
why such records could not be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992).  

3.  The RO should schedule the veteran 
for an orthopaedic examination; said 
examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
All necessary tests should be conducted, 
such as range of motion studies and 
strength tests, and the examiner should 
review the results of any testing prior 
to completion of the report. The RO 
should request that the examiner render 
diagnoses of all current pathology of the 
right and left knees and provide a 
complete rational for all conclusions 
reached.  The examiner must specifically 
note that he or she has reviewed the 
entire claims folder, including all 
medical evidence obtained via this 
REMAND.

The report of the orthopaedic examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of either knee.  
Specifically, the examiner should provide 
complete and detailed answers in the 
examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (2001).  The 
answers should take into account and 
consideration any information gleaned 
from the veteran's claims folder.

a.  In responding to the following 
questions, it is requested that the 
examiner comment on the disability 
resulting from the residuals of the 
service-connected injury.

(1)  What is the extent of limitation on 
the ability, due to the damage to the 
left medial meniscus, to perform the 
normal working movements of the left knee 
with normal excursion, strength, speed, 
coordination, and endurance?  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, along with the 
functional loss, with respect to all of 
these elements.  See 38 C.F.R. § 4.40 
(2001).  

(2)  Is any functional loss of the left 
knee due to pain, and is any found pain 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion?  See 38 
C.F.R. § 4.40 (2001).
 
(3)  Is there any evidence of disuse of 
the left knee and, if so, what is the 
nature of that evidence, e.g., atrophy, 
the condition of the skin, absence of 
normal callosity or the like?  See 38 
C.F.R. § 4.40 (2001).
 
(4)  Is there less movement than normal 
in the left knee and, if so, is it due to 
crepitus, ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, 
contracted scars, a combination of some 
or all of these, or some other cause?  
See 38 C.F.R. § 4.45 (2001).

(5)  Is there weakened movement of the 
left knee and, if so, is it due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
some combination of some or all of these, 
or some other cause?  See 38 C.F.R. § 
4.45 (2001).
 
(6)  Is there evidence of excess 
fatigability of the left knee?  See 38 
C.F.R. § 4.45 (2001).
 
(7)  Is there evidence of incoordination 
of, or impaired ability to execute 
skilled movements smoothly by, the left 
knee and, if so, is this the result of 
pain?  See 38 C.F.R. § 4.45 (2001).
 
(8)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the left knee and, if so, is 
this the result of the service-connected 
partial medial meniscectomy?  See 38 
C.F.R. § 4.45 (2001).
 
(9)  Does the veteran have post-traumatic 
arthritis of the left knee?  
 
b.  With respect to any right knee 
disability, the orthopaedist is requested 
to answer the following questions:

(1)  If a right knee condition is found, 
what is the etiology of that condition?  
Has the right knee disability been caused 
by the service-connected left knee 
condition?  

(2)  If a right knee condition has been 
found, has the left knee disability 
increased the severity of the right knee 
condition?  Approximately what degree of 
additional severity is caused by the left 
knee disorder?
 
The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  
 
4.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination reports do not include 
detailed descriptions or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the decision remains unfavorable, she and her accredited 
representatives should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until she is contacted 
by the regional office.  The purpose of this REMAND is to 
ensure due process and to obtain additional clarifying 
medical evidence.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



